IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-31269
                        (Summary Calendar)



NOLAN HUDSON, Jr.,

                                          Plaintiff-Appellant,

versus

CHARLES C. FOTI, Sheriff,
Orleans Parish Prison,

                                          Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                            (99-CV-2445-G)
                        --------------------
                          September 1, 2000

Before HIGGINBOTHAM, WIENER, and    BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant    Nolan   Hudson,   Jr.,   Louisiana   state

prisoner # 901750, argues that the district court erred in granting

the defendant’s motion for summary judgment and dismissing his 42

U.S.C. § 1983 complaint.

     The district court dismissed the complaint based on Hudson’s

failure to oppose the defendant’s assertion that Hudson had failed

to exhaust his prison administrative remedies pursuant to 42 U.S.C.

§ 1997e.   Hudson has not challenged the district court’s dismissal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of his complaint based on his failure to exhaust his administrative

remedies. Thus, he has abandoned that dispositive issue on appeal.

See Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).

       Further, in connection with his accident, Hudson has not

alleged any personal wrongdoing on the part of Sheriff Foti.

Therefore, his complaint is also subject to dismissal based on a

failure      to    state     an   arguable       claim   against   the   only   named

defendant.        See Thompson v. Steele, 709 F.2d 381, 382 (5th Cir.

1983); Bickford v. International Speedway Corp., 654 F.2d 1028, 131

(5th Cir. 1981).           The district court’s dismissal of the complaint

is AFFIRMED.

       Hudson has failed to show exceptional circumstances that

warrant the appointment of counsel.                      Hudson’s motion for the

appointment of counsel is DENIED.                  See Ulmer v. Chancellor, 691

F.2d 209, 212 (5th Cir. 1982).

AFFIRMED.




S:\OPINIONS\UNPUB\99\99-31269.0




                                             2